Name: 86/14/EEC, Euratom, ECSC: Council Decision of 27 January 1986 appointing two additional members to the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1986-02-01

 Avis juridique important|31986D001486/14/EEC, Euratom, ECSC: Council Decision of 27 January 1986 appointing two additional members to the Court of Auditors Official Journal L 027 , 01/02/1986 P. 0067 - 0067*****COUNCIL DECISION of 27 January 1986 appointing two additional members to the Court of Auditors (86/14/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the Treaty concerning the accession of the Kingdom of Spain and the Portuguese Republic to the European Economic Community and to the European Atomic Energy Community, signed on 12 June 1985, and the Decision of the Council of 11 June 1985 on the accession of the said States to the European Coal and Steel Community, and in particular Articles 20 and 385 of the Act attached thereto, Having regard to the opinion of the European Parliament (1), HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed members of the Court of Auditors until 17 October 1987 inclusive: Mr Carlos Manuel Botelheiro Moreno Mr Josep Subirats Pinana Done at Brussels, 27 January 1986. For the Council The President M. van den BROEK (1) Opinion delivered on 17 January 1986 (not yet published in the Official Journal).